Opinion by
Willson, J.
§ 6, Order not accepted by drawee and not drawn upon a particular fund in his hands does not operate as an assignment of any fund in his hands. Appellees sued appellants upon two orders alleged to have been drawn by one Eex upon appellants, and accepted by them. Appellees recovered judgment for amounts named in the orders and for costs. It was not proved, as alleged, that appellants had accepted said orders; on the contrary, it was shown that they had declined to accept the same. Said orders were not drawn upon any particular fund or debt, and did not therefore operate as a transfer or assignment of any fund which might have been in the hands of appellants belonging to Eex. [Harris Co. v. Campbell, 68 Tex. 28; 1 Daniel, Neg. Inst., § 23.] Nor was it proved that appellants had in their hands any fund subject to said orders, or that they were indóbted to said Eex. We think the evidence fails to show any liability whatever on the part of appellants.
Eeversed and remanded.